Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-10, 13-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0021143 to Lemire in view of U.S. Pub. No. 2005/0172405 to Menkedick et al. 
Claim 1, Lemire discloses an apparatus comprising a base 11 arranged for movement over a floor surface; a support frame 56; a lift assembly to move the support frame relative to the base in a vertical direction, the lift assembly comprising a lift member 22 having a first end section 42A movably coupled to the base for movement relative to the base during the lifting or lowering of the support frame and a second end section 64 pivotally connected to the support frame at a fixed pivot axis 67 for pivoting relative to the support frame; and a guide defined by frame components (33,34,38,47,48) fixed to the base and arranged to guide the movement of the first end section of the lift member when the lift member pivots about the fixed pivot axis, the guide configured so that the first end section is displaced in the vertical direction relative to the base while being guided by the guide in order to lift or lower the lift member relative to the base in the vertical direction, wherein the first end section is displaced away from the floor surface in the vertical direction as the lift assembly lifts the support frame relative to the base.  Lemire is silent to having a patient support deck. Menkedick discloses a patient support deck 24 disposed on a support frame.  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ a patient support deck yielding predictable results that provide a means to support the patient on the frame of Lemire.  
Claim 2, Lemire discloses the apparatus wherein the guide is obliquely oriented relative to the base so that the first end section of the lift member is displaced relative to the base in both the vertical direction and a longitudinal direction along the base during lifting or lowering of the support frame (fig. 2-3).
Claim 3, Lemire discloses the apparatus wherein the lift assembly is configured to move the support frame from a minimum height to a maximum height (fig. 2,4).
Claim 4, Lemire discloses the apparatus wherein the guide is askew when the support frame is at the minimum height or the maximum height (fig. 2,4).
Claim 5, Lemire discloses the apparatus wherein the guide is oriented with respect to the vertical direction when the support frame is at the minimum height (fig. 4).  Lemire is silent to a clearance of at least five inches is provided between at least a portion of the guide and a floor surface.  Selecting a range of values for the clearance is considered an obvious modification and it would have been obvious before the effective filing date of the invention to have the clearance as stated above yielding predictable results that provide an equivalent and alternative clearance for the guide from the floor of Lemire.  
Claim 6, Lemire discloses the apparatus comprising a second guide defined by frame components (33,34,38,47,48) and a second lift member 24, the second lift member having a first end section 42A movably coupled to the base and a second end section 64 pivotally connected to the support frame at a fixed pivot axis 67.
Claim 7, Lemire discloses the apparatus wherein the lift members comprise a pair of head end lift legs 21 and a pair of foot end lift legs 22.
Claim 9, Lemire discloses the apparatus wherein the support frame is arranged to contact the base when the support frame is at the minimum height (fig. 4).
Claim 10, Lemire discloses the apparatus wherein the base comprises a base frame and the guide defined by frame component (33,34,38)  is fixed to the base frame so that one end of the guide extends below the base frame (fig. 2-3).
Claim 13, Lemire discloses an apparatus comprising a base 11 arranged for movement over a floor surface; a support frame 56; a lift assembly to lift or lower the support frame relative to the base, the lift assembly comprising an actuator 36A and a lift member 22 having a first end section 42A movably coupled to the base for movement relative to the base during the lifting and lowering of the support frame and a second end section 64 pivotally connected to the support frame at a fixed pivot axis 67 for pivoting relative to the support frame, wherein the lift assembly is configured to move the support frame from a minimum height to a maximum height; and a guide defined by frame components (33,34,47,48) fixed to the base and arranged to guide the movement of the first end section with respect to the one of the base and the support frame when the lift member pivots about the fixed pivot axis, wherein the first end section is displaced away from the floor surface as the lift assembly moves the support frame towards the maximum height (fig. 2-4); wherein the lift assembly comprises a driven member 38A configured to be driven by the actuator, the driven member engaging the guide and configured to cooperate with the guide to lift or lower the support frame relative to the base [0026].  Lemire is silent to having a patient support deck. Menkedick discloses a patient support deck 24 disposed on a support frame.  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ a patient support deck yielding predictable results that provide a means to support the patient on the frame of Lemire.  
Claim 14, Lemire discloses the apparatus, comprising a second lift member 21, a second guide, defined by frame components (34,47,48) a second actuator 36, and a second driven member 38 configured to be driven by the second actuator, the second lift member having a first end section 42 movably coupled to the base and a second end section 52 pivotally connected to the base, the second guide arranged to guide the movement of the first end section of the second lift member, and the second driven member engaging the second guide and configured to cooperate with the second guide to lift or lower the support frame relative to the base (fig. 2-4).
Claim 18, Lemire discloses the apparatus wherein the driven member is coupled to the lift member; and wherein the driven member defined by a lead screw is rotatable relative to the lift member [0017].
Claim 20, Lemire discloses the apparatus wherein the driven member is coupled to the lift member; and wherein the actuator comprises a motor 36 operatively coupled to the driven member to rotate the driven member relative to the lift member [0017]

Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0021143 to Lemire in view of U.S. Pub. No. 2005/0172405 to Menkedick et al., and further in view of U.S. Pub. No. 2011/0197361 to Hornbach et al.
Claim 11, Lemire discloses the apparatus, but is silent to the guide comprising a slide-bearing guide track and a slidable block.  Hornbach discloses a slide-bearing guide track defined by a chain guide and the lift assembly comprises a block defined by a chain 106 slidable along the slide-bearing guide track.   Selecting from a plethora of known means of actuating is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the present invention to employ a chain guide and slidable block chain yielding predictable results that provide an equivalent and alternative means of actuating the lift assembly of Lemire.  
Claim 17, Lemire, as modified, discloses the apparatus wherein the guide taught by Hornbach comprises a guide track (58,60,64) having a guide slot (62,68).








Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0021143 to Lemire in view of U.S. Pub. No. 2005/0172405 to Menkedick et al., and further in view of U.S. Pub. No. 2010/0199433 to Cenet.  
Claims 12 and 19, Lemire discloses the apparatus, but is silent to a rack and gear mechanism.  Cenet discloses a guide comprises a rack and a gear movable along the rack [0006].  Selecting from a plethora of known means of actuating is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the present invention to employ a rack and a gear movable along a rack yielding predictable results that provide an equivalent and alternative means of actuating the lift assembly of Lemire.  

Allowable Subject Matter
Claims 8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673